Citation Nr: 9923702	
Decision Date: 08/20/99    Archive Date: 08/26/99

DOCKET NO.  99-09 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a left ankle disorder.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney at Law


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel



INTRODUCTION

The appellant served on active duty for training from 
December 1987 to May 1988 and from February to July 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.  That rating decision denied the 
appellant's claim for service connection for a left ankle 
fracture. 


REMAND

A letter from the veteran's representative, received in 
August 1999, indicates that the veteran requests a hearing 
before a RO hearing officer.  Pursuant to 38 C.F.R. 
§ 3.103(1) (1998), "[u]pon request, a claimant is entitled 
to a hearing at any time on any issue involved in a claim 
with the purview of part 3 of this chapter."  The purpose of 
a hearing is to permit the claimant to introduce into the 
record, in person, any available material and any arguments 
or contentions with respect to the facts and applicable law 
which he or she may consider pertinent.  38 C.F.R. § 3.103(2) 
(1998).  Accordingly, as this request was received within 90 
days following certification of the appeal, the Board will 
accept the request as timely received for purposes of 
appellate review, see 38 C.F.R. § 20.1304(a) (1998), and 
order the RO to schedule the veteran for a hearing before a 
RO hearing officer.  See 38 C.F.R. § 19.9 (1998).

To ensure that VA has met any duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

The RO should schedule the veteran for a 
hearing before a RO hearing officer.  
After the hearing is conducted, the RO 
should review the claim on appeal, 
including all additional evidence 
submitted by the veteran.  If the claim 
remains denied, the case should be 
returned to the Board, in accordance with 
appellate procedures.

No action is required by the appellant until he receives 
further notice.  The purpose of this remand is to comply with 
the governing adjudicative procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

